
	
		II
		111th CONGRESS
		1st Session
		S. 653
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the bicentennial of the writing of the Star-Spangled Banner,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Star-Spangled Banner Commemorative
			 Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)During the Battle for Baltimore of the War
			 of 1812, Francis Scott Key visited the British fleet in the Chesapeake Bay on
			 September 7, 1814, to secure the release of Dr. William Beanes, who had been
			 captured after the British burned Washington, DC.
			(2)The release of Dr.
			 Beanes was secured, but Key and Beanes were held by the British during the
			 shelling of Fort McHenry, one of the forts defending Baltimore.
			(3)On the morning of
			 September 14, 1814, after the 25-hour British bombardment of Fort McHenry, Key
			 peered through the clearing smoke to see a 42-foot by 30-foot American flag
			 flying proudly atop the Fort.
			(4)He was so inspired
			 to see the enormous flag still flying over the Fort that he began penning a
			 song, which he named The Defence of Fort McHenry, to commemorate the occasion
			 and he included a note that it should be sung to the tune of the popular
			 British melody To Anacreon in Heaven.
			(5)In 1916, President
			 Woodrow Wilson ordered that the anthem, which had been popularly renamed the
			 Star-Spangled Banner, be played at military and naval occasions.
			(6)On March 3, 1931,
			 President Herbert Hoover signed a resolution of Congress that officially
			 designated the Star-Spangled Banner as the National Anthem of the United
			 States.
			3.Coin
			 specifications
			(a)$1 Silver
			 CoinsThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue the following coins in commemoration of the bicentennial
			 of the writing of the Star-Spangled Banner:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the War of 1812 and
			 particularly the Battle for Baltimore that formed the basis for the
			 Star-Spangled Banner.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2012; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Maryland War of 1812 Bicentennial Commission and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilityOnly one facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.
			(c)Period for
			 IssuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2012.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin; and
				(2)$10 per coin for
			 the $1 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be paid to the Maryland War of 1812
			 Bicentennial Commission for the purpose of supporting bicentennial activities,
			 educational outreach activities (including supporting scholarly research and
			 the development of exhibits), and preservation and improvement activities
			 pertaining to the sites and structures relating to the War of 1812.
			(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the Maryland War of 1812 Bicentennial Commission as may be
			 related to the expenditures of amounts paid under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
